Title: From George Washington to Major General Nathanael Greene, 24 February 1779
From: Washington, George
To: Greene, Nathanael


Sir
[Middlebrook, 24 Feb. 1779]

I have given the Commissary General orders to lay in a Magazine of four Months provisions for twelve hundred Men at Fort Pitt; and another of the like quantity for one thousand Men at Sunbury, both to be formed by the first day of May next and exclusive of the quantities necessary for the subsistence of the Troops in those quarters. I have directed him if possible, to draw his supplies for Pittsburg from the Frontiers of Virginia, and those for Sunbury from the West side of Susquehannah. You will consult with him and afford him the necessary aid respecting the transportation.
You will endeavour to obtain as soon as possible, and in as secret a manner as the nature of the case will admit, a list of all the Vessels from the Falls of Susquehannah (above Harris’s Ferry) to Wyoming, estimating the number of Men and quantity of provisions they are capable of carrying, and distinguishing public from private property, and those which may suit the upper, narrower and shallower parts from such as are adapted to the lower, wider and deeper parts.
You will please to furnish me with a Return of all the Stores which shall be in your department on the first day of every Month—and the places where they are—to be made as soon after that day as the particular Return from your Deputies can be collected and drawn into a General one. You will cause the same to be done by the Commissary of Forage in his department.
I take occasion, in this place, to repeat the verbal instructions given you in Philada for countermanding the orders you may have issued in consequence of former instructions to you of the 15th December last, except so far as relates to an Indian Expedition upon a smaller scale, preparations for which are to be prosecuted agreeable to the directions which shall be recieved for that purpose from Major Genl Schuyler. Though you are to proceed no further in providing Materials for the Vessels of force, the Articles which may be already procured are to be carefully deposited for future use in such manner as will best secure them from waste and loss. Given at Head Quarters Middle Brook this 24th Feby 1779.
Go: Washington
